Case 19-00730-5-JNC       Doc 395 Filed 08/16/19 Entered 08/16/19 16:48:13               Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION


  In the Matter of
                                                 Case No. 19-00730-5-JNC
  CAH Acquisition Company #1, LLC
  d/b/a Washington County Hospital               Chapter 11




  BANKRUPTCY ADMINISTRATOR’S OBJECTION TO INITIAL APPLICATION BY
   GRANT THORNTON LLP AS FINANCIAL CONSULTANT FOR THE TRUSTEE
  FOR THE ALLOWANCE OF INTERIM COMPENSATION AND REIMBURSEMENT
             OF EXPENSES [FEBRUARY 19, 2019 TO MAY 31, 2019]


          Now comes the Bankruptcy Administrator for the Eastern District of North Carolina and
 files this objection to the Initial Application by Grant Thornton LLP (“GT”) as Financial
 Consultant for the Trustee for the Allowance of Interim Compensation and Reimbursement of
 Expenses [February 19, 2019 To May 31, 2019] and in support shows the court the following:

         1. This case was filed as an involuntary chapter 7 on February 19, 2019. The Trustee
 filed a motion to employ GT as financial consultant on April 18, 2019 and the court approved the
 employment (effective as of February 19, 2019) on May 9, 2019.

         2. The order incorporated the Trustee’s employment motion by reference. The motion
 describes the services to be provided by GT in this case. “ Working under the direction of the
 Trustee and collaboratively with the Trustee’s counsel and other professionals,” the firm was
 employed to provide the services set forth on Exhibit A. These services have been split into two
 categories-Financial Consulting and Forensic Technology. GT seeks payment of $121,250.06 in
 professional fees and $6,013.27 in expenses. It has voluntarily reduced its fees by $38,081.00.

        3. In reviewing the application, the BA has identified time entries of concern which
 equal $42,134.00. GT has voluntarily reduced its fee by $38,081.00 which is a difference of
 $4,053.00 from the BA’s calculations. These time entries are identified on the attached Exhibit
 B. The BA believes that this additional reduction is well founded and would support a fee
 reduction in this amount in addition to the voluntary reduction already made by GT.

         4. GT asks for reimbursement of expenses arising from travel related to the case. The
 expenses and travel time billed in this and the other cases is allocated by calculating the
 percentage of each consultant’s non-travel hours billed to the particular hospital. Based on this
 approach, the firm billed $8,804 in travel time to the case. The BA questions the application of
 this approach in this particular case as some of the non-technology travel involved travel to the
 hospitals in Oklahoma and Kansas. The BA requests that the reimbursement and/or payment for

                                                 1
Case 19-00730-5-JNC        Doc 395 Filed 08/16/19 Entered 08/16/19 16:48:13                Page 2 of 3




 travel be considered in light of its purpose. While some of the travel entries describe the purpose
 of the trip, many others (for example, “travel from Winston-Salem to Charlotte”) are unclear.
 The BA requests that GT provide an explanation as to the trips taken, the professionals who
 traveled and the purpose of the trip. In addition, GT is billing for trips by multiple professionals
 from New York and Charlotte to meet with the Trustee in Winston-Salem. In order to keep the
 expense of these meetings to a minimum, the parties should consider using telephone or video
 conferences rather than in person meetings unless that is required by the circumstances.

        Wherefore the BA requests that the fee requested be reduced in the amount of $4,053.00
 and the expense reimbursement be denied until the concerns set forth above are addressed and
 such other and further relief as the court deems just and proper.

                Respectfully submitted, this the 16th day of August 2019.

                                                       /s/ Marjorie K. Lynch
                                                       Marjorie K. Lynch
                                                       Bankruptcy Administrator
                                                       434 Fayetteville Street, Suite 640
                                                       Raleigh, North Carolina 27601
                                                       (919) 334-3885
                                                       Marjorie_lynch@nceba.uscourts.gov
                                                       State Bar No. 13594




                                                  2
Case 19-00730-5-JNC        Doc 395 Filed 08/16/19 Entered 08/16/19 16:48:13                     Page 3 of 3



                                CERTIFICATE OF SERVICE


       I, Marjorie K. Lynch, of 434 Fayetteville Street, Suite 640, Raleigh, North Carolina, 27601, certify:

       That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of age.

       That on this day, I served copies of the foregoing document electronically on the following:

       Thomas W. Waldrep
       Trustee

       Jennifer Lyday
       Waldrep LLP
       Attorney for Trustee

       Rebecca Redwine
       Hendren Redwine and Malone
       Attorney for Trustee


       Robert Vanderbeek
       Managing Director
       Grant Thornton LLP

       I certify under penalty of perjury that the foregoing is true and correct.

       Dated this the 16th day of August 2019.

                                                         /s/ Marjorie K. Lynch
                                                         Marjorie K. Lynch
                                                         Bankruptcy Administrator
                                                         434 Fayetteville Street, Suite 640
                                                         Raleigh, North Carolina 27601
                                                         (919) 334-3885
                                                         Marjorie_lynch@nceba.uscourts.gov
                                                         State Bar No. 13594




                                                    3
